Citation Nr: 1739403	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-44 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left lower leg fracture.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a Board hearing before the undersigned in June 2015.

In September 2015, May 2016, and May 2017, the Board remanded the Veteran's claim for additional development.  

Of note, at the time of the May 2017 remand, the Board indicated that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 30, 2014, was deemed to be inextricably intertwined with the increased rating issue on appeal.  The Veteran submitted a claim of entitlement to a TDIU in September 2014.  In a January 2015 rating decision, the Veteran was granted a 100 percent rating for his service-connected depressive disorder effective April 30, 2014, and has also been in receipt of SMC, from April 30, 2014.  He was advised of the same in the January 2015 rating decision and he did not disagree with the effective date of the 100 percent schedular rating nor did he indicate that he was seeking entitlement to a TDIU prior to April 30, 2014, effective date assigned.  As such, the issue of entitlement to a TDIU prior to April 30, 2014, is not currently on appeal and will not be addressed in this decision.  


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's residuals of a left lower leg fracture are manifested by instability.

2.  The Veteran's left knee is painful or tender on palpation of the joint line.    However, even considering impairment caused by factors such as pain, weakness, stiffness, fatigability, and lack of endurance, the Veteran has consistently demonstrated range of motion in his left knee from 0 degrees to more than 60 degrees, and his range of motion has not been shown to be so functionally limited as to warrant a rating in excess of 10 percent.

3.  The Veteran has not been shown to experience locking or effusion in his left knee; and semilunar cartilage has not been removed from his left knee.

4.  Ankylosis has not been shown in the Veteran's left knee.


CONCLUSION OF LAW

Criteria for an initial rating in excess of 10 percent for residuals of a left lower leg fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and records from the Social Security Administration (SSA) have been obtained. 

The Board remanded the claim to schedule the Veteran for a VA examination.  The Veteran was afforded a VA examination.  Neither the Veteran nor his representative has asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claim decided herein.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

For historical purposes, the Veteran submitted a claim for an increased rating for his service-connected residuals of a left lower leg fracture in October 2008.  The Veteran was granted a 10 percent rating for his residuals of a left lower leg fracture pursuant to Diagnostic Code 5260 for limitation of flexion.  38 C.F.R. §4.71a.  The Veteran disagreed with the rating assigned, and this appeal ensued. 

At a December 2008 VA examination, the Veteran reported giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  He denied deformity, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, and flare-ups of joint disease.  Physical examination revealed bony joint enlargement and tenderness but no crepitation, mass behind the knee, clicks or snaps, grinding, or patellar or meniscus abnormality.  Range of motion testing revealed flexion from 0 to 110 degrees.  X-rays of the tibia and fibula revealed evidence of remote mid-fibular and tibial shaft fractures with resulting chronic deformity/healed fracture.   X-rays of the left knee were unremarkable.  The examiner concluded that the Veteran's left leg disability resulted in limitation of flexion of the left knee.  

At a May 2010 VA examination, physical examination of the left knee was normal.  Tenderness to palpation was appreciated.  Range of motion revealed extension of 0 degrees and flexion of 140 degrees with no pain.  On repetition of motion there was no change in the range of motion.  Joint stability testing was normal.  X-rays of the left knee were normal.  

At a June 2012 VA examination performed for a right knee disability, range of motion testing of the left knee revealed flexion to 70 degrees and extension to 30 degrees.  

At a February 2014 VA examination performed for a right knee disability, range of motion testing of the left knee revealed flexion to 110 degrees and extension to 0 degrees with no reports of pain.  

At a November 2014 VA examination, range of motion testing of the left knee revealed flexion to 100 degrees and extension to 0 degrees.  The examiner indicated that pain, weakness, lack of endurance, and incoordination limited the Veteran's functional ability but did not reduce the Veteran's range of motion.  There was no history of recurrent subluxation, a history of lateral instability, or a history of recurrent effusions.  

At a December 2015 VA examination, range of motion testing revealed flexion to 120 degrees and extension to 0 degrees.  The Veteran reported pain on flexion and extension.  The Veteran performed repetitive use testing with at least three repetitions with no additional function loss or range of motion.  Joint stability testing was normal.  No meniscal condition or ankylosis was present.  X-rays of the left knee revealed minimal degenerative change of the left patellofemoral compartment.  

At a June 2017 VA examination, range of motion testing revealed passive flexion to 110 degrees and passive extension to 0 degrees and active flexion to 100 degrees and active extension to 0 degrees with reports of pain at 90 degrees of flexion.  The examiner noted that the Veteran's left and right knee were swollen and exquisitely tender and he was unable to perform joint stability testing.  The Veteran was noted to use a wheelchair and had difficulty taking his shoes and pants off.  X-rays of the left knee revealed minimal patellofemoral compartment arthritis.  The examiner noted that there were no meniscal conditions and ankylosis was not present.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims (Court) has held that the final sentence of § 4.59 creates a requirement that certain range of motion and other testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Having reviewed the evidence as reported above, the Board has determined that the Veteran's service-connected right left leg disability does not warrant a rating in excess of 10 percent at any time during the course of the appeal.  At all of the examinations of record, range of motion of the left knee revealed flexion limited to no worse than 70 degrees.  With the exception of the June 2012 VA examination, range of motion of left knee revealed full extension at 0 degrees.  At the June 2012 VA examination, extension was reported to be limited to 30 degrees.  However, this finding is not consistent with any other examination of record.  When examined two years later, extension was full with no reports of pain on movement.  Moreover, the June 2012 examination was conducted for the Veteran's service-connected right knee disability and no other objective findings were reported with regard to the left knee.  Consequently, the Board has determined that the range of motion testing reported at that examination is not probative to the issue on appeal.  

As such, neither extension limited to 10 degrees nor flexion limited to 45 degrees has been shown during the course of the Veteran's appeal.  Therefore, even a compensable knee rating is not warranted based on the demonstrated ranges of motion.  38 C.F.R. 4.71a, Diagnostic Codes 5260, 5261.  However, the RO indicated that the Veteran was awarded a 10 percent rating for decreased flexion.   

In reaching this conclusion, the Board has considered whether compensable disability evaluations are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40. 

In this case, at times, the Veteran reported experiencing pain with range of motion testing.  However, at no time did pain further limit the Veteran's ranges of motion.   Consequently, pain was not found to cause functional limitation to the point that higher ratings would be warranted.  Moreover, even if flexion or extension were slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.   Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not because as noted, the VA examiners of record specifically found that repetitive motion was not shown to further limit range of motion in the left knee. 

The Board has also considered whether higher ratings are warranted under any other relevant Diagnostic Codes. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

In this case, there is no evidence of recurrent subluxation or lateral instability.  Instability of the left knee was not found on joint stability testing when performed at the VA examinations of record.  Consequently, a separate compensable rating for the left leg disability under Diagnostic Code 5257 is not warranted. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent rating is assigned for symptomatic removal of symptomatic semilunar cartilage.  Semilunar cartilage is synonymous with the meniscus.

The VA examiners of record specifically found that there is no evidence of any meniscal conditions.  Consequently, a separate compensable rating is not warranted for the left knee under either Diagnostic Codes 5258 or 5259. 

Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  A 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; and a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion and requiring a brace.  There is no evidence of malunion or nonunion of the tibia and fibula at any of the examinations of record.  

The only other Diagnostic Codes pertaining to the knee are Diagnostic Code 5256 (ankylosis of the knee) and 5263 (genu recurvatum).  The Veteran does not warrant compensable ratings under any of these Diagnostic Codes as none of these conditions have been shown. 

As such, a schedular rating in excess of 10 percent is not warranted for the residuals of a left lower leg fracture.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a left lower leg fracture is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


